DETAILED ACTION
The applicant’s amendment filed on October 06, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 10/06/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-5, and 8-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent base claim 1; the limitations “A wire harness comprising  a branching portion fixing member covering an end portion of the sheath with the plurality of insulated electric wires being guided out therefrom, and first parts of the plurality insulated electric wires in respective longitudinal directions of the plurality of insulated electric wires being guided out from the end portion of the sheath, the branching portion fixing member including a plurality of cylindrical shape guiding out portions; the elastic protective tube being provided to cover at least one of the plurality of guiding out portions constituting the branching portion fixing member; and a tightening member, 

Referring to claims 6-7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent base claim 6; the limitations “A wire harness comprising a branching portion fixing member covering an end portion of the sheath with the plurality of insulated electric wires being guided out therefrom, and first parts of the plurality of insulated electric wires in respective longitudinal directions of the plurality of insulated electric wires being guided out from the end portion of the sheath, and a tightening member, which is provided to tighten and fix one end portion of the protective tube to an outer peripheral surface of the at least one of the plurality of guiding out portions wherein the branching portion fixing member includes a first guiding out portion, which is configured to guide 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/STEVEN T SAWYER/Primary Examiner, Art Unit 2847